        Case 1:15-cv-09746-PAE Document 188
                                        194 Filed 07/22/20
                                                  07/29/20 Page 1 of 1




                                                        E. MICHELLE DRAKE SHAREHOLDER
                                              d 612.594.5933 m 612.242.4296 emdrake@bm.net


July 22, 2020

VIA ECF
Hon. Paul A. Engelmayer
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re: Gambles v. Sterling, 15-CV-09746 – Request for Oral Argument
Dear Judge Engelmayer,

       Pursuant to the Court’s Individual Rules and Practices in a Civil Case, Plaintiff
respectfully requests that the Court schedule oral argument on Plaintiff’s Motion for
Attorney’s Fees, Costs and Named Plaintiff Service Award (ECF 184).

        Specifically, Plaintiff seeks that the Court consider this motion at the final fairness
hearing scheduled for September 22, 2020 at 2:00 PM. ECF No. 183. As Plaintiff made
clear in his preliminary approval brief, Plaintiff is filing this motion now so that the motion
papers can be posted on the Settlement Website and “that Class Members will have the
opportunity to review them prior to the end of the Objection and Exclusion Period.” ECF
No. 180 at 7.

       Oral argument is warranted because, pursuant to Rule 23(e)(2), a hearing is
required for class action settlement approval. The final fairness hearing will also afford
the Court the opportunity to resolve any questions it has regarding the instant motion.

Sincerely,                   7KHSDUWLHVVKRXOGEHSUHSDUHGWRGLVFXVVSODLQWLIIV 
                             PRWLRQIRUDWWRUQH\V IHHVDQGFRVWVDQGWKHQDPHG
                             SODLQWLII VVHUYLFHDZDUG'NWDWWKHILQDOIDLUQHVV
                             KHDULQJRQ6HSWHPEHUDWSP,IWKH&RXUW
E. Michelle Drake            KDVTXHVWLRQVDERXWWKHPRWLRQLWZLOOWDNHWKHPXSDW
                             WKDWWLPH
                                 SO ORDERED.
                                                   
                                              __________________________________
                                                    PAUL A. ENGELMAYER
                                                    United States District Judge
                              -XO\

                                                        43 SE MAIN STREET, SUITE 505
                                                        MINNEAPOLIS, MN 55414
                                                        612.594.5999 BERGERMONTAGUE.COM
